DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the term "the source X-rays" is confusing.  Perhaps this should be "the X-rays".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a secondary stage amplifier" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior stage amplifier.  It is assumed that claim 9 depends on claim 8 and has been treated as such.
Claim 11 recites, “further comprising an X-ray generator to generate the X-ray source.”  There appears to be a typo because this does not make sense.
Claim 12 recites, in line 2, “irradiated by source X-rays”.  It appears that perhaps this should be “irradiated by X-rays” or “irradiated by X-rays from an X-ray source”.
Claim 12 recites the limitation "the detector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites, in line 3, “irradiated by source X-rays”.  It appears that perhaps this should be “irradiated by X-rays” or “irradiated by X-rays from an X-ray source”.
Claim 19 recites the limitation "the detector" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the detector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20, as written, does not make sense.  There appears to be typos throughout making the claim unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2014/0048717 A1).
With respect to claim 1, Tanaka et al. disclose an X-ray analyzer comprising: at least one detector configured to detect a secondary X-ray from a test object irradiated by an X-ray source, and provide a corresponding energy signal; a temperature sensor configured to sense a temperature related to the at least one detector; and a signal processor configured to process the energy signal and provide a temperature compensated output for an X-ray event (paragraphs 0003 & 0026 & 0050).
With respect to claim 12, Tanaka et al. disclose a method of providing X-ray testing, the method comprising the steps of: detecting a secondary X-ray from a test object irradiated by source X-rays; providing a corresponding energy signal; measuring a temperature related to the detector; and processing the energy signal and providing a temperature compensated output for an X-ray event (paragraphs 0003 & 0026 & 0050).
With respect to claim 19, Tanaka et al. disclose a non-transitory computer readable storage medium comprising executable instructions which, when executed by a processor, cause the processor to: detect a secondary X-ray from a test object irradiated by source X-rays; provide a corresponding energy signal; measure a temperature related to the detector; and process the energy signal and provide a temperature compensated output for an X-ray event (paragraphs 0003 & 0026 & 0050).
With respect to claim 20, Tanaka et al. disclose the non-transitory computer readable storage medium, including that instructions to cause the processor to provide an energy signal including a pulse having a pulse height according to the temperature and the pulse includes a zero offset caused by temperature-induced pulse-leakage of the detector, and provide a temperature compensated output that includes compensation of the pulse height with the zero offset according to the temperature (paragraphs 0003 & 0026 & 0050).  This rejection is made to the extent the claim is understood.
With respect to claim 2, Tanaka et al. disclose wherein the signal processor comprises a temperature compensator (paragraphs 0050 & 0057).
With respect to claims 3 and 13, Tanaka et al. disclose wherein the energy signal includes a pulse having a pulse height, and the temperature compensator is configured to adjust gain of the pulse height according to the temperature (paragraphs 0056-0057).
With respect to claims 8-9, Tanaka et al. disclose wherein the signal processor includes a pre-amplifier which is in thermal contact with the at least one detector, and configured to produce the pulse, and wherein the adjusted gain is a pre-amplifier gain; wherein the signal processor includes a secondary stage amplifier configured to contribute to the gain and to producing the pulse, wherein the secondary stage amplifier is in contact with a second temperature sensor measuring a second temperature (paragraphs 0050+ & 0058+).
With respect to claim 10, Tanaka et al. disclose wherein the temperature sensor is in physical contact with the at least one detector (paragraph 0056).
With respect to claim 11, Tanaka et al. disclose an X-ray generator to generate the X-ray source (paragraph 0050).
With respect to claim 16, Tanaka et al. disclose wherein the adjusting of the gain is to adjust the gain of an amplifier configured to process the energy signal (paragraphs 0056-0057).
With respect to claim 17, Tanaka et al. disclose wherein the step of measuring temperature is conducted by using a temperature sensor (paragraph 0050).
With respect to claim 18, Tanaka et al. disclose a step of generating the source X-rays (paragraph 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2014/0048717 A1) as applied to claims 1-3 and 12-13 above, and further in view of Matsunaga et al. (WO 2019/117276 A1).
With respect to claims 4 and 14, Tanaka et al. do not specifically disclose wherein the pulse height includes an offset caused by temperature-induced pulse-leakage of the at least one detector, and the temperature compensator is configured to compensate the pulse height with an offset according to the temperature.  Matsunaga et al. disclose this:
“The amplifier 151 is, for example, a preamplifier. The radiation detection element 11 outputs a signal proportional to the energy of the detected radiation, and the output signal is input to the amplifier 151 through the bonding wire 154. The amplifier 151 performs signal conversion and amplification. The converted and amplified signal is output from the amplifier 151 and output from the radiation detector 1 through the lead pin 17. Thus, the radiation detector 1 outputs a signal proportional to the energy of the radiation detected by the radiation detection element 11. The output signal is input to the signal processing unit 2. The amplifier 151 may also have functions other than the preamplifier. Also, the amplifier 151 may be disposed outside the radiation detector 1.

The signal processing unit 2 may have a function of correcting the influence of the temperature on the signal from the amplifier 151. The intensity of the signal output from the radiation detection element 11 is affected by the temperature. The radiation detection element 11 generates a leak current not derived from radiation, and the signal from the amplifier 151 includes a signal corresponding to the leak current. Leakage current is affected by temperature. The signal processing unit 2 determines the degree of the influence of the temperature on the signal based on the signal according to the leak current, and performs processing to correct the influence of the temperature on the signal from the amplifier 151 according to the determined degree. It is also good. The radiation detector 1 may also have a temperature measurement unit such as a thermistor that measures the temperature in the radiation detector 1. The signal processing unit 2 may perform processing to correct the influence of the temperature on the signal from the amplifier 151 according to the measurement result of the temperature by the temperature measurement unit. Further, the analysis unit 32 may perform the process of correcting the influence of the temperature on the signal.”

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tanaka et al. to have the pulse height include an offset caused by temperature-induced pulse-leakage of the at least one detector, and the temperature compensator is configured to compensate the pulse height with an offset according to the temperature, to enable better results, as taught by Matsunaga et al.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2014/0048717 A1) in view of Matsunaga et al. (WO 2019/117276 A1) as applied to claims 1-4 and 12-14 above, and further in view of Ianakiev et al. (US 2005/0269513 A1).
With respect to claims 5 and 15, Tanaka et al./Matsunaga et al. do not specifically disclose wherein the temperature compensator is further configured to adjust an energy resolution of the output by compensating the pulse height with a broadened pulse width.  Ianakiev et al. disclose this (abstract & paragraphs 0037-0039).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tanaka et al./Matsunaga et al. to have the temperature compensator be further configured to adjust an energy resolution of the output by compensating the pulse height with a broadened pulse width, to enable better results, as taught by Ianakiev et al.
With respect to claims 6-7, Tanaka et al. disclose wherein the temperature compensator further comprises calibration tables specifying a temperature dependence of the gain and a temperature dependence of the offset; wherein the calibration tables are empirically derived in a calibration procedure in which the test object and the pulse height at a calibration temperature are known (paragraphs 0056-0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



October 5, 2022